Name: 1999/737/EC: Council Decision of 8 November 1999 appointing Spanish members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 1999-11-17

 Avis juridique important|31999D07371999/737/EC: Council Decision of 8 November 1999 appointing Spanish members and alternate members of the Committee of the Regions Official Journal L 294 , 17/11/1999 P. 0024 - 0024COUNCIL DECISIONof 8 November 1999appointing Spanish members and alternate members of the Committee of the Regions(1999/737/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas seats as members of the Committee of the Regions have become vacant following the resignation of Mr Santiago Lanzuela Marina and Mr Jaume Matas i Palou, members, and Ms MarÃ ­a Rosa Estaras Farragut, Ms Ana GÃ ³mez GÃ ³mez and Mr Emilio del Valle RodrÃ ­guez, alternate members, notified to the Council on 1 and 18 October 1999;Having regard to the proposal from the Spanish Government,HAS DECIDED AS FOLLOWS:Sole Article1. Mr Francesc Antich i Oliver and Mr Marcelino Iglesias Ricoui shall be appointed members of the Committee of the Regions in place of Mr Jaume Matas i Palou and Mr Santiago Lanzuela Marina, who have resigned for the remainder of their term of office, which runs until 25 January 2002.2. Mr Antonio GarcÃ ­as i Coll, Mr JoaquÃ ­n Rivas Rubiales and Mr Juan JosÃ © FernÃ ¡ndez GÃ ³mez shall be appointed alternate members of the Committee of the Regions in place of Ms MarÃ ­a Rosa Estaras Farragut, Ms Ana GÃ ³mez GÃ ³mez and Mr Emilio del Valle RodrÃ ­guez, who have resigned for the remainder of their term of office, which runs until 25 January 2002.Done at Brussels, 8 November 1999.For the CouncilThe PresidentS. NIINISTÃ (1) OJ L 28, 4.2.1998, p. 19.